Name: Commission Regulation (EC) No 1477/96 of 26 July 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  European construction;  processed agricultural produce
 Date Published: nan

 27. 7. 96 TEN n Official Journal of the European Communities No L 188/7 COMMISSION REGULATION (EC) No 1477/96 of 26 July 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas, from 1 July 1996, the quantities of the products referred to in Annex I to Regulation (EC) No 1588/94 relate to a period of six months instead of one year, whereas the breakdown of those quantities over the six ­ month periods in question should be clarified and, as a result, Article 2 of that Regulation amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Article 1 The following paragraph is hereby amended to Article 2 of Regulation (EC) No 1588/94: 'However, for the periods from 1 July to 31 December 1996 and 1 January to 30 June 1997 the quantities set out in Annex I shall be broken down as follows:  50 % for the period from 1 July to 30 September 1996,  50 % for the period from 1 October to 31 December 1996,  50 % for the period from 1 January to 31 March Whereas Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and tran ­ sitional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (3), as amended by Regulation (EC) No 1 194/96 (4), and in particular Article 8 thereof; 1996 .  50 % for the period from 1 April to 30 June 1997. Whereas Commission Regulation (EC) No 1588/94 (*), as last amended by Regulation (EC) No 1231 /96 (6), adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation was amended to (') OJ No L 368, 31 . 12. 1994, p. 5. (2) OJ No L 368, 31 . 12. 1994, p. 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. 0 OJ No L 328, 30. 12. 1995, p. 31 . (*) OJ No L 161 , 29. 6. 1996, p. 2 . 0 OJ No L 167, 1 . 7. 1994, p. 8 . (4 OJ No L 161 , 29 . 6. 1996, p. 90 . No L 188/8 EN Official Journal of the European Communities 27. 7. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1996. For the Commission Franz FISCHLER Member of the Commission